Citation Nr: 0710774	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  05-20 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

1.  Entitlement to an increased rating for post traumatic 
stress disorder (PTSD), evaluated as 50 percent disabling for 
the period from October 5, 2001 to December 25, 2002.  

2.  Entitlement to an increased rating for PTSD, evaluated as 
70 percent disabling from December 26, 2002. 


REPRESENTATION

Appellant represented by:	Atlantic County Veterans 
Services


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to July 
1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  That rating action increased to 
50 percent, the rating for PTSD, effective October 5, 2001, 
the date the veteran filed a claim for an increased rating.  
The veteran appealed that decision, and his disability 
evaluation was increased to 70 percent pursuant to a May 2003 
rating, effective December 26, 2002.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished. 

2.  For the period from October 5, 2001, to December 25, 
2002, the veteran's PTSD manifested by impaired impulse 
control, difficulty in adapting to stressful circumstances 
(including work or a worklike setting) as well as an 
inability to establish and maintain effective relationships 
but not demonstrate gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

3.  The veteran does not have total occupational and social 
impairment so as to warrant a schedular 100 percent 
disability rating.  



CONCLUSIONS OF LAW

1.  The criteria for a 70 percent disability evaluation for 
post-traumatic stress disorder for the period from October 5, 
2001 to December 25, 2002 have been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107(a) (West 2002 & Supp. 2005); 
38 C.F.R. §§  3.159, 4.1, 4.7, 4.132, Code 9411 (2006).  

2.  The criteria for a disability evaluation in excess of 70 
percent for post-traumatic stress disorder.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107(a) (West 2002 & Supp. 2005); 
38 C.F.R. §§  3.159, 4.1, 4.7, 4.132, Code 9411 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in November 2001, April 2003, July 2003, March 2004 and 
July 2005.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006)).  The veteran 
was provided with Dingess/Hartman notice along with the 
Supplemental Statement of the Case of August 2006.

The veteran had established entitlement to service connection 
for a mental disorder pursuant to a March 1970 rating.  The 
present appeal derives from a claim received on October 5, 
2001.  The mental disorder was recharacterized as PTSD in 
accordance with a May 2002 rating, at which time the assigned 
evaluation was recognized as 50 percent disabling, effective 
from October 5, 2001.  The veteran submitted a Notice of 
Disagreement on December 26, 2002.  A May 2003 rating 
increased the assigned evaluation to 70 percent, effective 
from December 26, 2002.  Parenthetically, the Board observes 
that entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities was awarded pursuant to a July 2004 rating, 
effective from January 16, 2004.  

Law and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment. 38 C.F.R. § 4.10.  The present level of 
disability is of primary concern where service connection has 
been established and an increase in the disability rating is 
at issue.  Francisco v. Brown, 7 Vet. App. 55, 58 (1996).

General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
 

100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective 
work and social relationships
50
38 C.F.R. § 4.130, Diagnostic Code 9411 (2006)

Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning 
on a hypothetical continuum of mental health-illness. Do not 
include impairment in functioning due to physical (or 
environmental) limitations.

60
?
51
Moderate symptoms (e.g., flat affect and 
Philadelphia, Pennsylvania


THE ISSUE

1.  Entitlement to an increased rating for post traumatic 
stress disorder (PTSD), evaluated as 50 percent disabling for 
the period from October 5, 2001 to December 25, 2002.  

2.  Entitlement to an increased rating for PTSD, evaluated as 
70 percent disabling from December 26, 2002. 


REPRESENTATION

Appellant represented by:	Atlantic County Veterans 
Services


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to July 
1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  That rating action increased to 
50 percent, the rating for PTSD, effective October 5, 2001, 
the date the veteran filed a claim for an increased rating.  
The veteran appealed that decision, and his disability 
evaluation was increased to 70 percent pursuant to a May 2003 
rating, effective December 26, 2002.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished. 

2.  For the period from October 5, 2001, to December 25, 
2002, the veteran's PTSD manifested by impaired impulse 
control, difficulty in adapting to stressful circumstances 
(including work or a worklike setting) as well as an 
inability to establish and maintain effective relationships 
but not demonstrate gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

3.  The veteran does not have total occupational and social 
impairment so as to warrant a schedular 100 percent 
disability rating.  



CONCLUSIONS OF LAW

1.  The criteria for a 70 percent disability evaluation for 
post-traumatic stress disorder for the period from October 5, 
2001 to December 25, 2002 have been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107(a) (West 2002 & Supp. 2005); 
38 C.F.R. §§  3.159, 4.1, 4.7, 4.132, Code 9411 (2006).  

2.  The criteria for a disability evaluation in excess of 70 
percent for post-traumatic stress disorder.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107(a) (West 2002 & Supp. 2005); 
38 C.F.R. §§  3.159, 4.1, 4.7, 4.132, Code 9411 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in November 2001, April 2003, July 2003, March 2004 and 
July 2005.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006)).  The veteran 
was provided with Dingess/Hartman notice along with the 
Supplemental Statement of the Case of August 2006.

The veteran had established entitlement to service connection 
for a mental disorder pursuant to a March 1970 rating.  The 
present appeal derives from a claim received on October 5, 
2001.  The mental disorder was recharacterized as PTSD in 
accordance with a May 2002 rating, at which time the assigned 
evaluation was recognized as 50 percent disabling, effective 
from October 5, 2001.  The veteran submitted a Notice of 
Disagreement on December 26, 2002.  A May 2003 rating 
increased the assigned evaluation to 70 percent, effective 
from December 26, 2002.  Parenthetically, the Board observes 
that entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities was awarded pursuant to a July 2004 rating, 
effective from January 16, 2004.  

Law and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment. 38 C.F.R. § 4.10.  The present level of 
disability is of primary concern where service connection has 
been established and an increase in the disability rating is 
at issue.  Francisco v. Brown, 7 Vet. App. 55, 58 (1996).

General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
 

100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective 
work and social relationships
50
38 C.F.R. § 4.130, Diagnostic Code 9411 (2006)

Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning 
on a hypothetical continuum of mental health-illness. Do not 
include impairment in functioning due to physical (or 
environmental) limitations.

60
?
51
Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts 
with peers or co-workers).
50
?
41
Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or 
school functioning (e.g., no friends, unable to keep 
a job).
40
?
?
??
31
Some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or 
irrelevant) OR major impairment in several areas, 
such as work or school, family relations, judgment, 
thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; 
child frequently beats up younger children, is 
defiant at home, and is failing at school). 

Factual Background

The veteran was afforded a VA psychiatric examination in 
December 2001.  He reported that he essentially spent most of 
his time in the bush in Vietnam and was there for 
approximately four months.  During one battle, a bale of 
concertina wire was accidentally dropped from a helicopter 
and struck him on the left side of the head and on the left 
side of his body.  He had multiple broken ribs as well as a 
severe head injury with concussion.  Physically, he 
demonstrated right-sided hemiparesis, some speech difficulty 
and scarring over most of the left side of his body.  He 
described personal experiences in which he was confronted or 
threatened by death or serious injury.  He sometimes acted as 
if he were back in Vietnam.  He had multiple flashbacks.  He 
had intense psychological distress when exposed to symbolic 
stimuli that resembled his experiences in Vietnam.  He had 
multiple avoidant behaviors.  He reported a substantial 
amount of emotional numbing.  He had no friends.  He refused 
to rely on people and to a great extent was a loner.  He 
admitted to difficulty falling asleep and to irritable 
outbursts.  He was a college graduate with a degree in 
management.  He worked in Atlantic City in the casinos as a 
floor manager until April 2001, when he was laid off.  On 
mental status examination he appeared moderately groomed, 
pleasant and cooperative.  His speech was halting with some 
stuttering but with tight associations, no flight of ideas or 
pressured speech.  His affect was constricted and his mood 
was anxious.  He denied suicidal or homicidal ideations.  He 
denied delusions, hallucinations or ideas of reference.  A 
mini-mental status exam was performed.  In the exam he 
appeared to be well oriented to person, place and time.  His 
short term memory was good.  His attention and calculation 
ability was good.  His ability to recall objects was 
excellent.  His language capacity was intact and visual 
spacial capacities were good.  Axis I diagnosis was PTSD.  
His GAF score was reported as 45.  

In May 2003 the veteran was afforded a VA psychiatric 
examination.  His chief complaint involved the degree to 
which he isolated himself.  He stated that the only social 
relationships he had were with other veterans at the VA 
Clinic.  There had been no remissions in his symptoms since 
his last examination.  He reported no legal problems.  He was 
presently employed at a lumber yard.  He had been employed 
there since April 2002.  His job was to direct customers to 
the proper types of wood they wanted to purchase.  
Previously, he had worked in a casino for approximately 22 
years as a dealer and supervisor but was laid off in 2001.  
He had been married but his wife died in 1998.  He had had a 
very positive relationship with her before she passed away.  
He saw his wife's daughter periodically.  He was not too 
close to either of his children.  He has one son by his first 
wife and that son was now 29 years old.  He rarely 
participated in any activities except for watching TV after 
work.  He played golf once in a while.  On mental status 
examination, his thought processes were goal-oriented.  There 
was no evidence of psychotic process or thought disorder.  
There was no evidence of auditory or visual hallucinations.  
There were no delusions or ideas of reference.  He made good 
eye contact and relates appropriately. He denied suicidal or 
homicidal ideation.  He was able to maintain minimal personal 
hygiene.  He was oriented to person, place and time.  He was 
able to concentrate and was able to recall objects from 
memory.  There was no evidence of obsessive or ritualistic 
behavior.  He reported a history of panic attacks especially 
when extremely stressed.  He spoke with some hesitancy.  He 
experienced severe numbing and clearly made efforts to avoid 
thoughts, feelings and conversations associated with his 
traumatic experiences in Vietnam.  He was unable to recall 
aspects of the trauma that were important.  He had a very 
clearly marked diminished interest in participation and 
significant activities.  The diagnosis was PTSD, severe.  GAF 
score was reported at 40.  

The veteran was afforded a VA neuropsychological consultation 
in June 2003.  He approached testing in a pleasant, 
cooperative manner.  He completed each task presented and 
appeared to put forth good effort.  It was felt that the 
results were an accurate reflection of his current 
functioning.  The examiner concluded from testing that the 
veteran had a slight problem freely recalling material from 
memory storage.  His visual processing was within normal 
limits.  His nonverbal reasoning was in the average range.  
Based on the findings of the evaluation the veteran was 
assessed with a mild, diffuse cortical dysfunction, secondary 
to a traumatic brain injury.  

In September 2003 he was afforded a VA psychiatric 
examination.  He reported that he felt like he was getting 
worse.  He reported increased frequency of symptomatology and 
increased intensity of symptoms.  He related these changes to 
the ongoing military activities in Iraq.  He responded 
positively to all questions related to his reexperiencing 
stressors.  On mental status examination he was cooperative 
and informative.  He was neatly dressed and well groomed.  
His speech was somewhat halting and slow but otherwise 
understandable.  He accorded his problems to his head injury 
that occurred in Vietnam.  His psychomotor functions were 
normal.  His intellectual cognitive functioning was in the 
above-average range.  His mood was slightly low and his 
affect was anxious.  He denied having any hallucinations.  
There was no evidence of delusions or psychotic thinking.  He 
had no history of suicidal ideation or past suicide attempts.  
He had no homicidal ideation.  He complained of chronic 
insomnia.  The diagnosis, in pertinent part, was PTSD.  
Global Assessment of Functioning was reported at 38.  The 
examiner also reported that the veteran had significant 
occupational impairment related to irritability and outbursts 
of anger which have resulted in two incidents at work 
involving shoppers at the lumber yard.  The veteran's 
possessiveness of his work area appeared to be an 
exaggeration of his control over his work area and is 
inappropriate.  He had significant social impairment marked 
by social isolation which has increased to a moderate degree 
since his last evaluation.  He does not socialize with 
friends and has avoided family activities.  The examiner 
concluded that he was not involved in serious isolation.

Correspondence from the Vet Center dated September 24, 2003, 
summarized the veteran's treatment.  The social worker who 
authored the correspondence related many stressors that the 
veteran experienced during service.  She described his 
current employment at a lumber yard was well beneath his 
educational level.  She also related his having had many run-
ins with superiors at work and that he struggled to keep his 
anger under control.  He saw his customers as the enemy and 
has gotten in some heated arguments with customers.  The 
veteran appeared numb to any emotions except anger.  He felt 
hopelessness as there was nothing left inside him.  He 
reexperienced with nightmares resulting in insomnia.  He was 
easily irritated by sudden outbursts of anger and rage.  His 
concentration was poor and he had difficulty in adapting to 
stressful situation.  The diagnosis was PTSD, chronic, severe 
and alcohol dependence.  She also reported serious impairment 
in social occupational functioning, depressed man, numbness, 
anger/rage, isolates family, major impairment in mood and 
thinking.  The psychiatrist at the Vet Center concurred in 
the report.

The veteran was hospitalized on February 3, 2004 and 
discharged on May 4, 2004.  His GAF on admission was 42 and 
on discharge was 55.  He presented with speech difficulty 
secondary to his head injury.  Additionally, he suffered the 
loss of his son and the loss of his second wife in recent 
years.  His PTSD was treated with individual psychotherapy, 
group psychotherapy and recreation therapy.  Nightmares had 
increased as he processed his combat experience in individual 
group therapy.  There were no angry outbursts and his social 
isolation and sadness decreased across time.  Sleep improved 
and his mood became stable.  

While hospitalized, the veteran was afforded a 
neuropsychological consult March 2004.  When asked about his 
social support system, the veteran reported that the members 
of his outpatient PTSD group were his friends and that he 
could call them if he needed to speak with someone.  He did 
not appear easily distracted or impulsive.  Throughout the 
testing he experienced brief periods of frustration.  He 
understood directions as provided.  He was able to maintain 
an appropriate conversation and responded well to both verbal 
and nonverbal cues.  He displaced intact orientation to 
person, location and time.  His intellectual functioning was 
found to be within the average range of performance.  
Similarly his nonverbal psychospatial problem solving 
abilities were in the average range of performance.  At the 
conclusion of comprehensive testing it was opined that 
structure is not likely present in the veteran's daily 
activity pattern.  Nevertheless his performance was within 
the moderately impaired range when corrected for age, 
education, ethnicity, and gender.  In summary, the veteran 
did not evidence significant memory or attention-based 
difficulties during the evaluation.  The examiner felt it 
spoke to the high level of structure inherent in this type of 
evaluation.  To the extent that his daily life could be 
sufficiently structured, he would likely experience less 
frustration and difficulties.  His presentation was 
consistent with his reported head injury.

A May 3, 2004 recreation therapy report indicated that the 
veteran was given the opportunity to attend a scheduled 
leisure education center.  His participation showed progress 
towards treatment goals.

The claims file contains correspondence from a VA 
psychiatrist dated July 19, 2004.  The correspondence was 
prepared in response to a request for a summary of the 
veteran's condition.  The veteran reported being service 
connected for a brain syndrome caused by a severe closed head 
injury that occurred while in the service.  He was 
hospitalized as a result of this incident.  He had worked 
hard to overcome deficits associated with his injury and did 
attain some level of functioning, being able to be employed 
at several jobs, some of which required some intellectual 
knowledge and cognitive skills.  He reported jobs as stock 
broker which he kept for 1 1/2 years but was let go due to 
poor performance and as an estate administrator for several 
years but he was unable to continue due to difficulties with 
co-workers.  Later, his work history included jobs which 
caused him much stress.  He sought employment in other areas 
including working for the casino industry as a low level 
supervisor where he was able to function for an extended 
time.  He reported being unable to do the duties and was 
eventually let go.  He later sought work at a lumber yard in 
a very low paying job with minimal interpersonal contact.  He 
reported being unable to continue working in that capacity.  
The staff psychiatrist who prepared the letter concluded that 
as a result of the veteran's severe head trauma caused by the 
injury in Vietnam and his severe combat experience and 
resultant PTSD symptoms including hyper arousal, increased 
startle irritability, anger outbursts, poor sleep, and 
reexperiencing symptoms including intrusive recollections and 
nightmares and avoidance symptoms have so impaired his 
occupational functioning that in the examiner's opinion he 
was no longer capable of successfully maintaining employment 
with significant worsening of his symptoms posing risks to 
self or others.

An April 2005 psychiatric outpatient treatment record 
reported that the veteran concentrated better when he was 
less anxious.  

A July 2005 letter from the Vet Center indicated that the 
veteran had recently reported a confrontation with his son 
where he pinned him down thinking he was a "gook".  Police 
were involved, and the veteran would only give his name, 
rank, and service number to the policeman.  He also reported 
that he used to take walks in his neighborhood but stopped 
due to an overwhelming feeling that someone was trying to 
harm him.  At nighttime he had the feeling that enemy was 
trying to infiltrate his home and consciously reacts to 
sounds around his house.  

The veteran was afforded a VA psychiatric examination in 
August 2005.  Objectively, he demonstrated good eye contact 
and communicated effectively.  His thought process was 
logical and goal-oriented.  There were no indications of 
hallucinations or delusions.  He had transient, passive 
suicidal thoughts but no plans.  There were no indications of 
homicidal thoughts or plans.  His short term memory was 
compromised but his long term memory seemed intact.  He had 
been managing his basic activities of daily living.  He had 
mild obsessions and compulsions.  He experienced panic 
attacks monthly.  His subjective sense of mood was one of 
intermittent anxiety and depression.  The diagnosis was PTSD, 
chronic, severe.  GAF was reported as 30.  The examiner 
opined that the veteran's psychosocial functioning had 
deteriorated in comparison to his last VA psychiatric 
examination.  He experienced interpersonal difficulties at 
his last place of employment.  His emotional function was 
poor and he had been hospitalized (as noted above).  He used 
to not experience suicidal thoughts but now he has some 
passive thoughts.  He did not date. He had been experiencing 
more flashbacks and they had been more easily triggered than 
in the past.  In light of the veteran's current struggle with 
PTSD the examiner concluded that he was not capable of 
working with others and therefore not capable of gainful 
employment.  He was able to manage his own funds.  

An August 8, 2005 outpatient treatment record reported the 
veteran had had an episode in which there was an argument 
with his son and got into a physical altercation.  No charges 
were filed and there were no indications of any reoccurrence.  
The son had gotten a bruise and nothing else.  The veteran 
was not sure what triggered him.  

Analysis

The veteran's GAF scores have fallen within the range of 30-
55 and predominantly at 40 or above.  There is no question 
that the GAF score and the interpretations of the score are 
important considerations in rating a psychiatric disability.  
See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF 
score assigned in a case, like an examiner's assessment of 
the severity of a condition, is not dispositive of the 
evaluation issue; rather, they must be considered in light of 
the actual symptoms of the veteran's disorder (which provide 
the primary basis for the rating assigned).  See 38 C.F.R. § 
4.126(a).

While the veteran is in receipt of a total rating based on 
individual unemployability, the record does not demonstrate 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  The Board 
acknowledges that the veteran had a single altercation with 
his son in July 2005.  However, the record demonstrates no 
reoccurrence of such an altercation.  See August 2005 
outpatient treatment records.  Accordingly, the veteran's 
behavior does not amount to a "persistent danger" to 
himself or others and such symptomatology is in keeping with 
the criteria for a 70 percent disability evaluation, i.e. 
unprovoked irritability with periods of violence. 

On the other hand, the Board considers that the record does 
not demonstrate an appreciable degree of difference between 
the level of impairment recognized on VA examination in 
December 2001 and the balance of the period on appeal.  The 
December 2001 examination recognizes the veteran as 
essentially a loner and that he suffers from emotional 
outbursts, suggestive of a person with impaired impulse 
control, difficulty in adapting to stressful circumstances 
(including work or a worklike setting) as well as an 
inability to establish and maintain effective relationships.  
Accordingly, the Board determines that a 70 percent 
evaluation is warranted for the period from the date of 
claim, October 5, 2001.  

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is otherwise against 
the claim.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (2001) (the benefit of the doubt rule 
applies only when the positive and negative evidence renders 
a decision "too close to call").   

There is no competent evidence of record which indicates that 
the veteran's PTSD has caused marked interference with 
employment beyond that which is contemplated under the 
schedular criteria, or that there has been any necessary 
frequent inpatient care.  Thus, there is no basis for 
consideration of an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  There is nothing in the evidence 
of record to indicate that the application of the regular 
schedular standards is impractical in this case.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-9 (1996). 


ORDER

Entitlement to a 70 percent disability evaluation for PTSD 
for the period from October 5, 2001 to December 25, 2002 is 
granted, subject to the provisions governing the award of 
monetary benefits. 

Entitlement to a total schedular 100 percent rating for PTSD 
is denied. 



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


